372 So. 2d 122 (1979)
BURROUGHS CORPORATION, Petitioner,
v.
WHITE LUMBER SALES, INC., Respondent.
No. 78-2192.
District Court of Appeal of Florida, Fourth District.
May 23, 1979.
Rehearing Denied July 17, 1979.
Lawrence R. Heller of Gilbride & Heller, P.A., Miami, for petitioner.
Robert F. Jordan of Grimmett, Scherer & James, P.A., Fort Lauderdale, for respondent.
PER CURIAM.
This matter has been considered on petition for common law certiorari. Petitioner contends that certain interrogatories which the trial court sustained over objection by petitioner are burdensome and irrelevant. While the answers to these interrogatories obviously will require great effort on the part of petitioner, the supervision of the scope of discovery is a matter within the wide discretion of the trial court. Affirmance is required except in those case where an abuse of discretion has been shown so as to constitute a departure from the essential requirements of law which cannot be remedied on appeal. Zuberbuhler v. Division of Administration, 344 So. 2d 1304 (Fla. 2d DCA 1977). The trial court's resolution of discovery problems should not be disturbed absent a clear abuse of discretion. Abelson v. Bosem, 329 So. 2d 330 (Fla. 3d DCA 1976); Continental Mortgage Investors v. Village By The Sea, Inc., 252 So. 2d 833 (Fla. 4th DCA 1971).
Here it is clear that the trial court carefully considered the particular interrogatories after a full hearing and presentation of the position of the various parties. We conclude there has been no abuse of discretion demonstrated and that a jurisdictional basis for certiorari review is thus lacking. Certiorari is, therefore, denied.
CERTIORARI DENIED.
CROSS, LETTS and BERANEK, JJ., concur.